228 F.2d 619
William F. ADAMS, Appellant,v.Autherine J. LUCY and Polly Anne Myers, Appellees.
No. 15839.
United States Court of Appeals Fifth Circuit.
Dec. 30, 1955.Rehearing Denied Feb. 1, 1956.

Andrew J. Thomas, Frontis H. Moore, Birmingham, Ala., Burr, McKamy, Moore & Thomas, Birmingham, Ala., of counsel, for appellant.
Constance Baker Motley, New York City, Arthur D. Shores, Birmingham, Ala., Thurgood Marshall, New York City, for appellees.
Before HUTCHESON, Chief Judge, and BORAN and BROWN, Circuit Judges.
PER CURIAM.


1
Brought by appellees, plaintiffs below, for themselves and all other negroes similarly situated, against William F. Adams, Dean of Admissions of the University of Alabama, charging that he had denied them the equal protection of the laws guaranteed to them under the Fourteenth amendment, in that he had refused to admit them to the University of Alabama solely on account of their race and color, the suit was for a declaratory judgment and an injunction.


2
In a well considered opinion1 dealing adequately with and disposing correctly of the issues joined, and upon findings of fact, which the record fully supports, and conclusions of law as fully supported by the authorities cited, the district judge determined2 that plaintiffs were entitled to the decree they sought and entered judgment3 accordingly.


3
Upon the considerations advanced and the reasons given by the district judge in his opinion, with which we find ourselves in complete agreement, the judgment is affirmed.



1
 Lucy v. Adams, D.C., 134 F. Supp. 235, 239


2
 'Plaintiffs are entitled to a decree enjoining the defendant, William F. Adams, his servants, agents, assistants and employees, and those who might aid, abet, and act in concert with him, from denying the plaintiffs and others similarly situated the right to enroll in the University of Alabama and pursue courses of study thereat, solely on account of their race and color
'A decree will, accordingly, be entered for the plaintiffs.'


3
 'Judgment Upon Trial of Case on the Merits
'Pursuant to the Findings of Fact and Conclusions of Law this day filed in this cause,
'It is ordered, adjudged and decreed as follows:
'1. That the defendant, William F. Adams, his servants, agents, assistants and employees, and those who might aid, abet, and act in concert with him, are hereby permanently enjoined and restrained from denying the plaintiffs and others similarly situated the right to enroll in the University of Alabama and pursue courses of study thereat, solely on account of their race or color.'